 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                        EASTERN DISTRICT OF CALIFORNIA
 7

 8
     SAN JOAQUIN VALLEY INSURANCE     Case No. 1:17-cv-00861-EPG
 9   AUTHORITY,
                                                         ORDER:
10               Plaintiff,
11                                          1. GRANTING IN PART DEFENDANT
          v.                                   GBS’S MOTION IN LIMINE NO. 2
12   GALLAGHER BENEFIT SERVICES,               REGARDING THE DELIBERATIVE
     INC.                                      PROCESS PRIVILEGE;
13
                 Defendants.                2. GRANTING GBS’S MOTION IN
14
                                               LIMINE NO. 3 SEEKING EXCLUSION
15                                             OF EVIDENCE OF RESTITUTION OR
                                               DISGORGEMENT DAMAGES NOT
16                                             DISCLOSED IN SJVIA’S RULE 26(A)(1)
                                               DISCLOSURES;
17
                                            3. GRANTING IN PART AND DENYING
18                                             IN PART GBS’S MOTION IN LIMINE
19                                             NO. 4 SEEKING EXCLUSION OF
                                               TESTIMONY REGARDING
20                                             UNDISCLOSED EXPERT DAMAGES
                                               OPINIONS
21
                                            4. GRANTING GBS’S MOTION IN
22                                             LIMINE NO. 5 SEEKING EXCLUSION
23                                             OF ADVERSE TESTIMONY FROM
                                               DEFENDANT’S WITNESSES BEYOND
24                                             RULE 45 GEOGRAPHICAL LIMITS

25
                                      (ECF Nos. 84)
26
27

28
                                        1
 1               This order addresses Motions in limine two through five filed by Defendant Gallagher

 2   Benefit Services, Inc. (GBS) on January 17, 2020. (ECF Nos. 84) The Court held a hearing on

 3   the motions on February 3, 2020. (ECF No. 121.) The Court rules as follows.

 4          I.      GBS’ MOTION IN LIMINE NO. 2, SEEKING EXCLUSION OF TESTIMONY

 5                  WITHIN THE SCOPE OF SJVIA’S PRIOR ASSERTION OF DELIBERATIVE

 6                  PROCESS PRIVILEGE

 7               GBS’s motion in limine No. 2 asks the Court to prelude SJVIA from eliciting any

 8   testimony within the scope of SJVIA’s assertions of deliberative process privilege. (ECF No. 84,

 9   at p. 17). GBS claims that SJVIA made a strategic decision during discovery to assert the

10   deliberative process privilege to shield and withhold all information about any aspect of the

11   SJVIA Board’s decision-making process that was not actually discussed during Board meetings.

12               SJVIA responds by arguing that “(1) the privilege was only asserted to questions

13   regarding Mr. Wander Poel’s personal, subjective thoughts, motives or understanding not, as

14   GBS asserts, questions related to SJVIA; and (2) the privilege was only asserted in the form of an

15   admonition.” (ECF No. 94, at p. 9).

16               The parties agree with the legal proposition that a party may not introduce evidence at trial

17   that they withheld as privileged during discovery, i.e. that a privilege cannot be used as both a

18   sword and a shield. See Columbia Pictures Television, Inc. v. Krypton Broadcasting of

19   Birmingham, Inc., 259 F.3d 1186, 1196 (9th Cir. 2001) (“Although courts have recognized that

20   reliance on advice of counsel may be probative of non-willfulness, the district court was within its

21   discretion in precluding Feltner from relying on advice of counsel in this case. The privilege

22   which protects attorney-client communications may not be used both as a sword and a shield.”)

23   (internal citations and quotations omitted).

24               During the deposition of SJVIA Board Member and County of Tulare Supervisor Peter

25   Vander Poel, counsel SJVIA blocked questions based on the deliberative process privilege, for

26   example during the following questioning:

27   ////

28   ////
                                                            2
            Q:    Well, were you trying to—were you trying to represent Tulare or the
 1          SJVIA when you were on the board?
 2
            [Counsel for SJVIA]: Well, I’m going to object as to the extent, again, that the
 3          question calls for you to disclose undisclosed subjective considerations as part of
            any kind of legislative process. I’m going to caution you that that is—it falls
 4          within the deliberative process privilege, is inadmissible, and should not be
            disclosed. To the extent that there’s been any kind of subjective intent while you
 5          were on the board that has been made public, you can disclose that or testify to
            that. But to the extent that it is subjective and not disclosed, it falls within the
 6
            privilege and should not be disclosed. Okay?
 7
            A:      Thank you.
 8
                    (ECF No. 87-18, at p. 5).
 9

10          Q:     Did staff explain to you that this was a concern because it created a cash
            flow problem:
11
            [counsel for SJVIA]: Again, I want to—I want to counsel you that the deliberative
12          process privilege also applies to staff. So to the extent these were undisclosed
            discussions that took place, which then were relied upon by you in making
13          decisions as a board member, that is inadmissible and nondiscoverable and should
14          not be disclosed. Okay?

15          A:      Okay.

16                  (ECF No. 87-18, at p. 15)
17          Q:     At some point in time, did you make a decision that you would try to use
18          the premium charges to other counties to offset losses associated with the County
            of Fresno and the County of Tulare?
19
            A:     All right. Again, I’m going to make the same objection/admonition. When
20          he says “decision,” I’m distinguishing between nondisclosed evidence and facts
            which you may have relied upon in making a decision versus something that has
21
            been disclosed publicly with regards to your actions on the board.
22
                    (ECF No. 87-18, at p. 27)
23
            SJVIA’s argument that these objections were only asserted in the form of an admonition is
24
     not persuasive. The witness repeatedly followed his counsel’s advice. See, e.g., ECF No. 87-18,
25
     at p. 22 (“I would say it’s because of that admonition. . . . I would lean on the admonition.”); ECF
26
     No. 87-18, at p. 29 (“I’m going to rely on the admonition.”); ECF No. 87-18, at p. 32 (“And I’m
27
     going to rely on the admonition.”). At no time did either the witness or his counsel waive the
28
                                                       3
 1   objection.

 2            SJVIA has argued that this scope is very limited because “the Ralph M. Brown Act []

 3   requires that, with exceptions that do not apply here, all of a public entity’s business be conducted

 4   in open session.” (ECF No. 94, at p. 13, citing Cal. Govt. Code §§ 54950, et seq.). That Act

 5   provides in part “In enacting this chapter, the Legislature finds and declares that the public

 6   commissions, boards and councils and the other public agencies in this State exist to aid in the

 7   conduct of the people's business. It is the intent of the law that their actions be taken openly and

 8   that their deliberations be conducted openly.” CA Gov. Code, § 54950. While the Court

 9   appreciates this legal requirement, it appears inconsistent with counsel’s repeated admonitions to

10   assert the privilege “to the extent these were undisclosed discussions that took place, which then

11   were relied upon by you in making decisions as a board member.”

12            Thus, the Court grants GBS’s motion insofar as it requests that SJVIA be precluded from

13   eliciting any testimony within the scope of its assertion of the privilege. Based on SJVIA’s

14   objections on the record, the scope includes “undisclosed discussions that took place, which then

15   were relied upon by [a decision-maker] in making decisions as a board member.” It does not

16   include anything that was “disclosed publicly with regards to your actions on the board.”

17   Additionally, the Court will grant GBS’s motion insofar as it requests that “the Court bar all

18   SJVIA staff and Board members from testifying to issues over which SJVIA previously claimed

19   deliberative process privilege,” with specific questions to be addressed at trial.1

20            GBS also asks that SJVIA be precluded from presenting any testimony “from any Board

21   members about whether the Board would have adopted higher rates or reserves had Gallagher

22   recommended them.” (ECF No. 84, at p. 17). GBS’s motion does not cite to any case law

23   supporting this request. Nor does it cite any specific assertion of the privilege at deposition

24   regarding such subject matter. Instead it argues as a matter of fairness that SJVIA should be

25   precluded from testifying over what it would have done because it has blocked some discovery

26   regarding its past decisions.

27
     1
28    To the extent GBS believes that subject matter being elicited at trial was blocked during discovery, it may raise that
     objection during trial.
                                                                 4
 1            Without any specific legal precedent, the Court declines to make such a ruling. Again,

 2   SJVIA did allow some testimony regarding its decision-making to the extent it was publicly

 3   disclosed. It is highly relevant for the jury to hear from Board Members what they would have

 4   done in certain hypothetical circumstances, subject to the jury evaluating their credibility with the

 5   benefit of direct and cross-examination. Although, again, no SJVIA witness can support such an

 6   answer by describing what was discussed in closed session or was a previously undisclosed

 7   subjective opinion, consistent with the Court’s ruling above.

 8      II.      GBS’S MOTION IN LIMINE NO. 3, SEEKING EXCLUSION OF EVIDENCE

 9               OF RESTITUTION OR DISGORGEMENT DAMAGES NOT DISCLOSED IN

10               SJVIA’S RULE 26(A)(1) DISCLOSURES

11            GBS’s motion in limine No. 3 seeks exclusion of evidence of restitution or disgorgement

12   damages on the ground that they were not disclosed in SJVIA’s Rule 26(a)(1) disclosures. (ECF

13   No. 84, at p. 18).

14            SJVIA concedes that disgorgement of fees paid to Gallagher was not included in its Rule

15   26 disclosures but argues it should be allowed to seek disgorgement damages from the jury

16   because any failure was substantially justified or harmless. SJVIA primarily relies on the fact

17   that its complaint seeks “the amount of professional fees paid by SJVIA to GBS” in its prayer for

18   relief. (ECF No. 94, at p. 15).

19            Federal Rule of Civil Procedure 26(a)(1)(iii) requires each party, “without awaiting a

20   discovery request, [to] provide to the other parties . . . a computation of each category of damages

21   claimed by the disclosing party—who must also make available for inspection and copying as

22   under Rule 34 the documents or other evidentiary material, unless privileged or protected from

23   disclosure, on which each computation is based, including materials bearing on the nature and

24   extent of injuries suffered.” Fed. R. Civ. P. 26(a)(1)(iii). Rule 37(c)((1) states that “If a party

25   fails to provide information or identify a witness as required by Rule 26(a) or c, the party is not

26   allowed to use that information or witness to supply evidence on a motion, at a hearing, or at a

27   trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

28            SJVIA’s complaint states in its prayer for relief that SJVIA is seeking, among other
                                                         5
 1   damages: “An award of restitution in the amount of the professional fees paid by SJVIA to GBS.”

 2   (ECF No. 1-1, at p. 25).

 3          However, its Rule 26 initial disclosures do not refer to restitution, disgorgement, or other

 4   professional fees. SJVIA’s initial disclosures dated August 3, 2017 state in relevant part “This

 5   negligent conduct fell below the standard of care and breached the contract resulting in damages

 6   that exceed $28,000,000. But for Gallagher’s breaches and professional negligence, SJVIA

 7   would currently have an approximate $8,000,000 surplus instead of a $20,000,000 deficit.” (ECF

 8   No. 87-29, at p. 7). SJVIA’s supplement to its initial disclosures included the statement

 9   “Attached as Exhibit A is a detailed breakdown of Plaintiff’s damages in the amount of

10   $28,249,265.” (ECF No. 87-30, at p. 3). The attached spreadsheet does not list any restitution,

11   disgorgement, or professional fees. (ECF No. 87-30, at p. 5).

12          SJVIA claims that the failure to disclose was harmless because “the full amount of fees

13   the SJVIA paid” is known. SJVIA asserts that amount is $2,911,744.25. GBS argues, however,

14   that such a disclosure is insufficient because “[t]he amount of fees and how they should be

15   apportioned between obligations Gallagher adequately performed and obligations Gallagher

16   allegedly breached have not been the subject of any discovery or expert analysis.” (ECF No. 84,

17   at p. 22). SJVIA counters that “under applicable California law, it would be GBS’ burden—not

18   the SJVIA’s—to provide evidence of any amount of set-off GBS could possibly be entitled to

19   (though the SJVIA would dispute such a claim) because GBS contends that it performed some of

20   its services competently.” (ECF No. 94, at p. 16).

21          Also relevant to this issue is the substantial discussion made about SJVIA’s initial

22   disclosures regarding damages as part of the motions for summary judgment. GBS moved for

23   summary judgment on the basis that Plaintiff’s only theory of damages was legally improper. In

24   response, SJVIA claimed, in part, that it could also seek additional theories of damages, including

25   recovery of fees, even though those theories had not been in SJVIA’s rule 26 disclosures. The

26   following discussion took place on the record:

27          The Court:             Ms. Strickroth [Plaintiff’s counsel], let me ask, we didn’t
            cover these alternative theories. Are you or are you trying to reserve the right to
28          do either the loan amount/liquidity or the fees, and why do you get to do that? Or
                                                       6
            are you rising and falling on this argument as the damages argument that you
 1          made?
 2
            Ms. Strickroth:       We are reserving the right to recover the loan amount,
 3          which is part and parcel to the damages that we’ve calculated. It’s subsumed in it.
            We are reserving the right to recover the fees that Gallagher collected, which they
 4          know exactly how much fees they’ve collected.
 5          The Court:               What do you do with the fact—was it in—I have your
            disclosure. Is it in the disclosure?
 6

 7          Ms. Strickroth:         No, it was not.

 8          The Court:              So are you going to amend the disclosure?
 9          Ms. Strickroth:        We can amend the disclosure, number one, and I don’t think
10          that, it is my argument, that Gallagher is prejudiced in any way. They know
            exactly how much they received in fees. It’s not a calculation that is foreign or
11          hidden from them in any way.

12   (ECF No. 87-22, at p. 10).

13          Despite this discussion, SJVIA did not amend its initial disclosures to add these categories

14   of damages. Moreover, SJVIA’s pretrial statement does not include any of these categories in its

15   statement of damages. ECF No. 68, at p. 16 (“The SJVIA seeks damages from GBS in the

16   amount required to restore the SJVIA to the financial position it would have been in but for

17   GBS’s breaches and negligence.”). Notably neither party has submitted a jury instruction on the

18   proper measure for disgorgement of fees or restitution.

19          Given this history, the Court will GRANT GBS’s motion to the extent it will preclude

20   Plaintiff from seeking an award of disgorgement of fees it paid to GBS. Such a result follows

21   from Rules 26 and 37. It is undisputed that this category of damages was not included in

22   Plaintiff’s initial disclosures. The failure is not substantially justified or harmless. Plaintiff could

23   have included this category of damages in its initial disclosures, yet chose not to. Indeed,

24   Plaintiff chose not to amend its initial disclosures even when this issue became apparent in

25   connection with the motion for summary judgment, and notwithstanding the Court’s direct

26   question whether Plaintiff would amend its disclosures to add this category. Moreover, it is not

27   harmless. Although the parties disagree on who bears the burden of proving what portion of fees

28   could be claimed, they each claim that some allocation may need to be done. Even under
                                                         7
 1   SJVIA’s understanding of the law, GBS lost its opportunity to prepare a calculation and

 2   associated evidence or expert testimony as to the amount of fees at issue by the claims in this

 3   case. Finally, there are no jury instructions to consider on this legal issue and it is not ready to be

 4   tried.

 5       III.      GBS’ MIL NO. 4 SEEKING EXCLUSION OF TESTIMONY REGARDING

 6                 UNDISCLOSED EXPERT DAMAGES OPINIONS

 7              GBS’s motion in limine number 4 seeks to prelude SJVIA’s expert witness, Mr. Bednar,

 8   from testifying to three matters discussed in the declaration he filed in support of SJVIA’s

 9   opposition to GBS’s summary judgment motion. Specifically:

10                 •   The opinion that a higher increase to non-founders helped the SJVIA when

11                     compared to applying the 17% blended rate increase that GBS proposed.

12                 •   Had GBS set the rates appropriately, the increase would have been within the

13                     range of normal.

14                 •   Had GBS set the rates correctly, the SJVIA would have collected enough premium

15                     from the departing entities during the plan year to cover each entity’s incurred but

16                     not reported IBNR claims.

17              GBS claims that these opinions were not timely disclosed by Mr. Bednar’s expert report,

18   under Fed. R. Civ. P. 26(a)(2). (ECF No. 84, at p. 23).

19              SJVIA agrees that Mr. Bednar will not testify as to the first opinion. (ECF No. 94, at p.

20   18 (“The SJVIA does not intend to offer at trial the complained-of statement from paragraph 15

21   of Bednar’s declaration and is willing to agree that it will not elicit testimony from Bednar at trial

22   to the effect that had the SJVIA adopted the 17% blended rate increase in 2016 that GBS

23   recommended, the SJVIA would have suffered additional damage.”).

24              SJVIA argues that the other two opinions were adequately disclosed by Mr. Bednar’s

25   expert report.

26              Regarding the opinion that “Had GBS set the rates appropriately, the increase would have

27   been within the range of normal,” SJVIA points to the following statement in Mr. Bednar’s timely

28   disclosed Rule 26 expert report: “SJVIA’s rates would have been competitive in the marketplace
                                                          8
 1   and would have remained attractive to new groups.” (ECF No. 81-8, at p. 13.) The Court finds

 2   that this disclosure is substantially similar to the opinion at issue. The Court will therefore deny

 3   GBS’s motion to the extent it seeks to preclude Mr. Bednar from offering the opinion that that

 4   “Had GBS set the rates appropriately, the increase would have been within the range of normal.”

 5             Regarding the opinion that “Had GBS set the rates correctly, the SJVIA would have

 6   collected enough premium from the departing entities during the plan year to cover each entity’s

 7   incurred but not reported IBNR claims,” SJVIA pointed to the chart at the end of his report that

 8   calculates revised premium from departing entities and corresponding IBNR claims. (ECF No.

 9   81-8, at p. 46). Counsel for GBS countered that the chart demonstrates that SJVIA did not collect

10   sufficient premiums, noting certain negative numbers on the chart. The Court concludes that the

11   basis for Mr. Bednar’s opinion on this subject was adequately disclosed to allow GBS to

12   understand the basis for this claim and challenge it through cross-examination. The Court will

13   therefore deny GBS’s motion to the extent it seeks to preclude Mr. Bednar from offering the

14   opinion that “Had GBS set the rates correctly, the SJVIA would have collected enough premium

15   from the departing entities during the plan year to cover each entity’s incurred but not reported

16   IBNR claims.”2

17       IV.      GBS’S MOTION IN LIMINE NUMBER 5 SEEKING EXCLUSION OF

18                ADVERSE TESTIMONY FROM DEFENDANT’S WITNESSES BEYOND

19                RULE 45 GEOGRAPHICAL LIMITS

20             GBS’s motion in limine number 5 asks the Court to rule that a subpoena by SJVIA for Mr.

21   Volk and Mr. Toole fall outside the Court’s subpoena power, and cannot be commanded to testify

22   adversely in SJVIA’s case-in-chief.

23             SJVIA indicates that it intends to call adversely in its case in chief the following

24   witnesses:

25                •    Mr. Volk, an Area Vice President and Consulting Actuary at GBS.

26                •    Mr. Toole, GBS’s designated expert and Senior Managing Director at FTI

27
     2
28    To the extent Mr. Bednar seeks to testify to other opinions outside of his expert report, not addressed in this
     opinion, GBS may raise that objection at trial.
                                                                 9
 1                    Consulting, Inc.

 2            GBS represents that neither witness reside, work in, or regularly transact business in

 3   California. Mr. Volk is based out of FTI’s Boca Raton, Florida office. Mr. Toole is based out of

 4   FTI’s Winston-Salem, North Carolina office.

 5            Federal Rule of Civil Procedure 45 governs the reach of subpoenas for trials. Specifically,

 6   Fed. R. Civ. P. 45(c)(1) provides:

 7
              (1) For a Trial, Hearing, or Deposition. A subpoena may command a person to attend a
 8                trial, hearing, or deposition only as follows:
 9
                      a. within 100 miles of where the person resides, is employed, or regularly
10                       transacts business in person; or
                      b. within the state where the person resides, is employed, or regularly transacts
11                       business in person, if the person
                              i. is a party or a party’s officer; or
12                           ii. is commanded to attend a trial and would not incur substantial expense.
13   Fed. R. Civ. P. 45(c)(1).
14            Based on the facts represented by GBS, neither Mr. Volk nor Mr. Toole are within the
15   subpoena power. SJVIA does not contend otherwise. The Court will grant GBS’s motion to the
16   extent it seeks confirmation that a subpoena by SJVIA for Mr. Volk and Mr. Toole fall outside
17   the Court’s subpoena power, and that Mr. Volk and Mr. Toole cannot be commanded to testify
18   adversely in SJVIA’s case-in-chief.
19            As a consequence of this ruling, SJVIA may use Mr. Volk and Mr. Toole’s deposition
20   testimony at trial. Fed. R. Civ. P. 32 (a)(4) (“A party may use for any purpose the deposition of a
21   witness, whether or not a party, if the court finds . . . that the witness is more than 100 miles from
22   the place of hearing or trial . . . .”).
23       V.      CONCLUSION
24                    For the reasons set forth herein, IT IS HEREBY ORDERED that:
25            1. GBS’s Motion in Limine 2 seeking exclusion of testimony within the scope of
26               SJVIA’s proper assertion of deliberative process privilege, (ECF No. 84, at p. 13), is
27               GRANTED IN PART:
28               •    SJVIA is precluded from eliciting any testimony from any SJVIA Board Member
                                                       10
 1                 regarding any “undisclosed discussions that took place, which then were relied

 2                 upon by [a decision-maker] in making decisions as a board member.” It does not

 3                 include anything that was “disclosed publicly with regards to your actions on the

 4                 board.”

 5             •   Additionally, the Court will bar all SJVIA staff and Board members from

 6                 testifying to issues over which SJVIA previously claimed deliberative process

 7                 privilege, with specific questions to be addressed at trial.

 8             •   GBS’s motion is denied insofar as it seeking a ruling that SJVIA be precluded

 9                 from presenting any testimony “from any Board members about whether the Board

10                 would have adopted higher rates or reserves had Gallagher recommended them.”

11          2. GBS’s Motion in Limine No. 3 seeking exclusion of evidence of restitution or

12             disgorgement damages not disclosed in SJVIA’s Rule 26(A)(1) Disclosures (ECF No.

13             84, at p. 18) is GRANTED.

14             •   Plaintiff SJVIA is precluded from seeking an award of disgorgement of fees it paid

15                 to GBS.

16          3. GBS’s Motion in Limine No. 4 seeking exclusion of testimony regarding undisclosed

17             expert damages opinions (ECF No. 84, at p. 23) is GRANTED IN PART AND

18             DENIED IN PART.

19             •   Mr. Bednar is precluded from testifying to the opinion that a higher increase to

20                 non-founders helped the SJVIA when compared to applying the 17% blended rate

21                 increase that GBS proposed.

22             •   Mr. Bednar may testify to the opinion that had GBS set the rates appropriately, the

23                 increase would have been within the range of normal.

24             •   Mr. Bednar may testify to the opinion that had GBS set the rates correctly, the

25                 SJVIA would have collected enough premium from the departing entities during

26                 the plan year to cover each entity’s incurred but not reported (IBNR) claims.

27   ////

28   ////
                                                      11
 1        4. GBS’s Motion in Limine No. 5 seeking exclusion of adverse testimony from

 2              Defendant’s witnesses beyond Rule 45 geographical limits (ECF No. 84, at p. 28) is

 3              GRANTED.

 4              •   The Court holds that Mr. Volk and Mr. Toole fall outside the Court’s subpoena

 5                  power and cannot be commanded to testify adversely in SJVIA’s case-in-chief.

 6              •   SJVIA may use Mr. Volk and Mr. Toole’s deposition for any purpose in its case-

 7                  in-chief.

 8
     IT IS SO ORDERED.
 9

10     Dated:       February 6, 2020                        /s/
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    12
